Opinion issued March 14, 2006










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01–06–00040–CV
____________

IN RE C/S SOLUTIONS, INC., Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONOn January 17, 2006, relator C/S Solutions, Inc. filed a petition for a writ of
mandamus complaining of Judge Block’s alleged refusal to grant a nonsuit.



          Relator filed a notice of appeal from the final judgment signed on October 21,
2005.  The appeal was assigned to this Court and docketed as case number
01–05–01020–CV.  On February 2, 1006, this Court dismissed the appeal for
nonpayment of filing fees.  Relator filed a motion for rehearing and paid the filing
fees.  On March 14, 2006, this Court granted the motion for rehearing and reinstated
the appeal.
          We deny the petition for a writ of mandamus because relator has filed both an
appeal and this petition, demonstrating relator has an adequate remedy by appeal.  See
In re Flores, 111 S.W.3d 817, 818 (Tex. App.—Houston [1st Dist.] 2003, orig.
proceeding).
 
PER CURIAM
Panel consists of Justices Nuchia, Keyes, and Hanks.